Citation Nr: 0940478	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-12 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to initial ratings for posttraumatic stress 
disorder (PTSD), in excess of 30 percent prior to August 1, 
2007 and in excess of 50 percent on or after August 1, 2007. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1943 to December 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Philadelphia RO that granted service 
connection for PTSD, rated 30 percent, effective March 24, 
2005.  The Veteran requested a video conference hearing 
before a Veterans Law Judge; however, he failed to appear for 
the scheduled hearing.  In an August 2008 rating decision, 
the RO increased the rating of PTSD to 50 percent, effective 
August 1, 2007.  As the Veteran continues to express 
disagreement with the assigned ratings, and the ratings are 
less than the maximum under the applicable criteria, the 
claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to August 1, 2007, the Veteran's PTSD was 
manifested by no more than occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, mild 
irritability, hypervigilance, some panic-like attacks at 
night, and sleep impairment; occupational and social 
impairment with reduced reliability and productivity was not 
shown.

2.  From August 1, 2007, the Veteran's PTSD has been 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: some suicidal ideation without plan or intent, 
some difficulty adapting to stressful circumstances, 
depression, anxiety, anger, and sleep impairment; 
occupational and social impairment, with deficiencies in most 
areas was not shown.


CONCLUSION OF LAW

The Veteran's PTSD does not meet the criteria for ratings in 
excess of 30 percent prior to August 1, 2007, and in excess 
of 50 percent on or after August 1, 2007.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 
4.126, 4.130, Diagnostic Code (Code) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2006 
statement of the case (SOC) and a June 2008 letter provided 
notice on the "downstream" issue of entitlement to an 
increased rating; while an August 2008 supplemental SOC 
(SSOC) readjudicated the matter after the appellant and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Notably, the June 2008 letter 
provided him with general disability rating and effective 
date criteria.  The Veteran has had ample opportunity to 
respond or supplement the record, and is not prejudiced by 
any technical notice deficiency (including in timing) that 
may have occurred earlier in the process.  He has not alleged 
that notice in this case was less than adequate.  See Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's pertinent identified treatment records have 
been secured.  He has not identified any private treatment 
for his PTSD.  The RO arranged for VA examinations.  Thus, 
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

II. Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.

Under 38 C.F.R. § 4.130, Code 9434, a 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41-50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
IV) 47 (4th ed. 1994).  

A score of 51-60 is assigned where there are "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

A score from 61-70 is assigned where there are "some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is assigned where if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporary falling 
behind in schoolwork)."  Id.
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration, and have been 
assigned by the RO.  As explained below, the Board finds that 
no further "staged" ratings are warranted.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Prior to August 1, 2007

Prior to August 1, 2007, the Veteran's PTSD symptoms did not 
more nearly approximate occupational and social impairment 
with reduced reliability and productivity.  January and April 
2005 VA treatment records only noted the Veteran had an 
elevated score on a depression screening and that he 
experienced intrusive combat related memories.  Notes from 
his initial group therapy session indicate he was 
cooperative, compliant, and appropriate interpersonally.  He 
also demonstrated good control of affect and thinking even 
though he became anxious and tearful during a discussion of 
combat related events.  

On April 2005 VA examination, he endorsed symptoms of sleep 
disturbance, dreams and recollections related to his war 
experiences, fearfulness, depression, frequent moments of 
feeling hopeless that were partially due to muscle and joint 
pain, and anxiety.  His mood was mildly nervous and 
depressed, and his affect was reactive.  His speech was 
spontaneous and coherent.  The Veteran indicated that he had 
some degree of socialization and he could open up and make 
friends.  He was a member of a few Veterans organizations, 
but he was not actively involved.  His leisure activities 
included fishing and hunting.  The Veteran's remote and 
recent memory was intact, judgment was fair to good, and 
insight was fair.  He reportedly had increased difficulties 
with his symptoms during holidays.  In the psychiatrist's 
view, the Veteran had a mild degree of avoidance and numbing 
symptoms related to war movies, a minor degree of impairment 
of socialization, panic-like attacks at night, and 
hypervigilance.  A GAF score of 65 was assigned.  

May 2005 individual psychotherapy notes indicate the Veteran 
gave the impression that he had mild to moderate impairment 
of social functioning and there was no history of significant 
impairment in vocational functioning due to his PTSD.  He was 
able to discuss combat-related issues with a positive affect, 
which was in contrast to his response to similar discussions 
in group therapy.  He demonstrated related moderate 
situational anxiety episodes and there was no evidence of 
significant depression.  His PTSD was considered mild.

June to September 2005 group therapy notes indicate the 
Veteran was generally cooperative, social, and appropriate 
during his sessions.  He demonstrated mild to moderate 
anxiety and depression that was thought to have chronic and 
situational elements.  His logic and reasoning were adequate.  
He reported increased stress associated with aging, 
medical/physical decline, and his spouse's dependency that 
resulted in mild related irritability.  He showed no 
significant orientation, concentration, or attention 
difficulties, but he did show some distractibility.  Records 
in November 2005 indicate his symptoms remained fairly 
stable.  His primary complaints were sleeping difficulties 
and marital problems that had been ongoing for 40 years.  In 
December 2005, he reported that the holidays were more 
difficult for him particularly since he preferred to be 
alone.  He also had increased anxiety during this time.  He 
was calm, pleasant, cooperative, coherent, relevant, and 
goal-directed.  His memory, concentration, attention span, 
judgment, and insight were fair.  It was noted that he was on 
medication for insomnia.

January to August 2006 VA treatment records indicate the 
Veteran had no new symptoms and that he had shown prolonged 
improved stability.  He continued to have an appropriate 
affect, sleeping difficulties, some degree of anxiety, and 
fair memory, concentration, attention span, judgment, and 
insight.  His speech and thinking were coherent, logical, and 
goal-directed.  He enjoyed his work painting houses and he 
was pleased that his employer "won't let him quit".  A 
September 2006 note indicates the Veteran's mood, behavior, 
and cognitive functioning had remained stable over the past 
year.  The Veteran had mild generalized anxiety, no 
significant depression, and he expressed satisfaction with 
his life circumstances.  His logic, reasoning, insight, and 
judgment remained adequate.  

In February 2007, he reported a decrease in nightmares.  
Although he continued to be distant from his wife, he 
expressed that his relationship with one of his daughters was 
good.  His mood was neutral except when he discussed his 
marriage, his affect was appropriate, and speech and thinking 
were relevant.  In March 2007, he reported he was "doing 
fine" and nightmares were rare (once a week).  He was less 
anxious and more stable; however, he did complain of a 
depressed mood and nightmares.  He expressed interest in 
improving his marriage and it was indicated that he had a 
strong relationship with his children.  His speech and 
thinking were relevant and clear.  A GAF score of 71 was 
assigned.  

It is not shown by the evidence that the Veteran's PTSD more 
nearly approximated the criteria for a 50 percent rating 
during this period.  Treatment records and a VA examination 
indicated his affect was appropriate, and his memory, 
judgment, and thinking were fair.  There was no evidence of 
circumstantial, circumlocutory, or stereotyped speech (VA 
treatment records and the examination report note that his 
speech was logical, coherent, and goal-directed).  There was 
no indication that he had difficulty establishing and 
maintaining effective work and social relationships.  
Although his relationship with his wife was strained he 
expressed interest in improving it, he had good relationships 
with his daughters, and his employer was pleased with him.  
During his group therapy sessions, he was cooperative, 
pleasant, social, and appropriate interpersonally.  There was 
no evidence that he had difficulty in understanding complex 
commands (VA treatment records are silent for any indication 
of this symptom).

The VA examiner indicated that the Veteran had "panic-like" 
attacks at night.  He did not discuss how frequent these 
attacks occurred and while they were similar to panic attacks 
the examiner did not describe them as true panic attacks.  
The Veteran's difficulty sleeping was noted during his 
regular treatment, but no one other than the VA examiner 
described the occurrence of panic-like attacks during the day 
or night.  He also had disturbances of mood and motivation in 
the form of depression and anxiety; however, these were 
mostly mild in severity.  Although panic attacks more than 
once a week and disturbances of motivation and mood are 
symptoms contemplated in a higher rating of 50 percent, he 
was not shown to have true panic attacks and his symptoms are 
not shown to be severe enough or frequent enough to produce 
overall social or occupational impairment that is consistent 
with reduced reliability and productivity.

The Board notes that GAF scores reported during this time 
period were 65 and 71.  As noted above, scores in these 
ranges reflect mild and transient symptoms, respectively.  
These score are entirely consistent with symptoms that would 
produce no more than an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

The Veteran's overall disability picture and his impairment 
of function (to include depressed mood, anxiety, disturbances 
of mood and motivation, some evidence of panic-like attacks, 
mild irritability, hypervigilance, and sleep impairment) most 
nearly approximate the criteria for a 30 percent rating prior 
to August 1, 2007.  The  preponderance of the evidence is 
against a finding that the Veteran was entitled to a rating 
in excess of 30 percent prior to August 1, 2007.




From August 1, 2007

From August 2007, the Veteran's PTSD symptoms did not more 
nearly approximate occupational and social impairment with 
deficiencies in most areas.

Group therapy notes from August 2007 to April 2008 indicate 
the Veteran's affect was restricted and congruent with his 
mood.  His insight and judgment were fair, and his speech was 
logical, coherent, and sequential.  He seemed engaged and 
interactive.  He did not demonstrate or report suicidal or 
homicidal ideation or auditory or visual hallucinations.  He 
was active and maintained a good sense of humor.  An April 
2008 outpatient record indicates the Veteran was fairly 
stable except during the Christmas and New Year holidays and 
the month of April, which was the anniversary of when he was 
wounded.  He reported an increase in nightmares during these 
times.  He was calm, pleasant, cooperative, verbal, coherent, 
relevant, and goal-directed.  His memory, concentration, 
attention span, judgment, and insight were fair.  No change 
was noted in May and July 2008 group therapy notes.  

On July 2008 VA examination, the Veteran reported that he 
continued to have marital conflict, but that he had good 
relationships with his children and grandchildren even though 
he didn't see them frequently.  He had friends who were also 
veterans of World War II, but most of them had died.  He 
enjoyed fishing, hunting, and gardening.  His speech was 
slow, he was restless, his affect was constricted, and his 
sleep continued to be impaired.  His mood was anxious and 
depressed.  His attention was intact and his thought process 
was unremarkable.  His thought content included suicidal and 
homicidal ideation, but no suicidal intent or plan was 
identified.  He was very angry about the influx of minorities 
in his community.  He understood the outcome of his behavior 
(judgment), and he understood he had a problem (insight).  He 
denied hallucinations or delusions.  His behavior was 
appropriate, his impulse control was good, and he did not 
have episodes of violence.  His remote, recent, and immediate 
memory was intact.  He was clean, dressed casually, and 
maintained minimum personal hygiene.  He denied 
obsessive/ritualistic behavior and panic attacks.  

The examiner noted that the Veteran's PTSD symptoms were 
recurrent and intrusive recollection of the events, recurrent 
distressing dreams of the event, intense psychological 
distress at exposure to internal or external cues that 
symbolized or resembled aspects of the trauma, avoidance, 
difficulty sleeping, irritability or outburst of anger, and 
difficulty concentrating.  His symptoms were daily, mild to 
moderate in severity, and long lasting.  The Veteran 
attributed sleep impairment, marital conflict, increased 
irritability, and anger control to stress exposure.  The 
Veteran was no longer employed due to age or eligibility for 
retirement.  The examiner answered yes to the question of 
whether there was total occupational and social impairment 
due to PTSD signs and symptoms, without giving any rationale 
for that conclusion.  The Veteran was thoroughly within the 
psychosocial stage of very old age with the chief 
developmental task being generativity.  He was trying to make 
sense of his life and re-evaluating his life experiences.  
His combat injuries and experiences were a huge part of his 
life and he has had time to remember the multitude of 
experiences.  He was not having an easy time making sense of 
the war.  The Veteran was given a GAF score of 55.

From August 1, 2007, the Veteran's PTSD symptoms did not more 
nearly approximate occupational and social impairment with 
deficiencies in most areas.  Treatment records and a VA 
examination indicated his speech was not intermittently 
illogical, obscure, or irrelevant.  Although the VA examiner 
noted that the Veteran's speech was slow, his treatment 
records noted it was logical, coherent, and sequential.  

There was no evidence of obsessional rituals which interfered 
with routine activities or that he neglected his personal 
appearance or hygiene (the VA examiner specifically noted 
there was no obsessive/ritualistic behavior, and that he was 
clean, dressed casually, and maintained adequate hygiene).  
VA treatment records indicate there was no evidence of 
suicidal ideation.  Although the VA examination indicated 
that the Veteran had suicidal ideation, there was no plan or 
intent to act.  Furthermore, he was never psychiatrically 
hospitalized for suicidal ideation.  Thus, in the Board's 
view, the possibility that the Veteran would harm himself was 
low.  
His impulse control was not impaired, but he had some 
difficulty adapting to stressful situations.  Anger issues 
were clearly noted during his VA examination, and evidenced 
by the feelings he expressed toward minorities and new 
residents that moved into his community; however, he had good 
impulse control and he had no history of violent episodes.  
He continued to be anxious and depressed, but the records do 
not indicate that either symptom was near continuous and 
affected his ability to function independently, 
appropriately, and effectively.  Instead, the record 
indicates he was calm, pleasant, cooperative, verbal, engaged 
in leisure activities, and maintained a good sense of humor, 
which suggests that neither anxiety nor depression were a 
level of severity consistent with a 70 percent rating.  

Regarding the Veteran's ability to establish and maintain 
effective relationships, he reported that he had friends and 
good relationships with his daughters and grandchildren.  His 
relationship with his wife was not good, but it was no worse 
than in the past.

The GAF score reported during this time was 55.  As noted 
above, a score in this range reflects moderate symptoms.  The 
Board finds that the score is consistent with the PTSD 
symptoms demonstrated during this period.  Notably, the VA 
examiner commented that the Veteran's daily symptoms were 
mild to moderate in severity.  Overall, the Board agrees that 
the Veteran's disability picture due to PTSD is moderate in 
severity.  His functional impairment was manifested by some 
suicidal ideation without plan or intent, some difficulty 
adapting to stressful circumstances, depression, anxiety, 
anger, and sleep impairment.  These symptoms most nearly 
approximate the criteria for a 50 percent rating.  

During this time, the manifestations of these symptoms caused 
him occupational and social impairment with reduced 
reliability and productivity, but did not cause impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood that would warrant a 
higher 70 percent rating.  The VA examiner in July 2008 
indicted that the Veteran was unemployed due to retirement 
for reasons and age and length of employment.  While the 
examiner answered yes to the question of whether there was 
total social and occupational due to PTSD signs and symptoms, 
there was no rationale given for that conclusion and there 
was no further discussion in the examination reported 
regarding the effects of PTSD on employment.  There is no 
evidence showing total occupational impairment due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucination, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living or maintenance of minimal personal hygiene, 
disorientation to time or place or memory loss for names of 
close relatives, own occupation, or own name.  Hence, a 
preponderance of the evidence is against a finding that the 
Veteran was entitled to a rating in excess of 50 percent 
prior to August 1, 2007.

The Board notes that by rating decision in October 2006, 
entitled to a total rating based on individual 
unemployability was granted, effective in August 2006 and a 
no higher level of compensation on an extraschedular basis is 
available.


ORDER

Entitlement to initial ratings for PTSD in excess of 30 
percent prior to August 1, 2007, and in excess of 50 percent 
on or after August 1, 2007 is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


